Appeal by the de*798fendant from a judgment of the County Court, Orange County (Berry, J.), rendered January 17, 2006, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant voluntarily, knowingly, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 256 [2006]; People v Seaberg, 74 NY2d 1, 10 [1989]). The defendant’s valid waiver of his right to appeal forecloses appellate review of his challenges to the County Court’s suppression determinations (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Higgs, 37 AD3d 736 [2007], lv denied 9 NY3d 845 [2007]), as well as his claim that the sentence imposed is excessive (see People v Lopez, 6 NY3d at 256; People v Hidalgo, 91 NY2d 733, 737 [1998]). Rivera, J.P., Covello, Balkin and McCarthy, JJ., concur.